COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Demetrick James v. The State of Texas

Appellate case number:      01-17-00300-CR

Trial court case number:    1510754

Trial court:                262nd District Court of Harris County

       This Court’s April 24, 2018 Second Order of Abatement had abated and remanded
this case to the trial court to conduct a late-brief hearing within 30 days of that order to
determine whether appellant’s counsel, Natalie Schultz, had abandoned the appeal. The
Order of Abatement also stated that if appellant’s counsel filed an appellant’s brief along
with an extension request and a motion to reinstate in this Court, this Court may
withdraw that Order and reinstate the appeal.
      On May 14, 2018, appellant’s counsel filed an appellant’s brief in this Court.
Although appellant did not file an extension request or motion to reinstate, the Court
suspends the operation of Rule 38.6(d) because appellant’s brief appears to comply with
Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 2, 38.1, 38.6(d).
       Accordingly, the Court sua sponte reinstates this appeal and directs the Clerk of
this Court to REINSTATE this case on the Court’s active docket, withdraw the Second
Order of Abatement, and file appellant’s brief as of May 14, 2018.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this Order. See TEX. R. APP. P. 2, 38.6(b), (d).


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   Acting individually       Acting for the Court
Date: May 22, 2018